DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-21, 30 in the reply filed on  April 11, 2022, is acknowledged.  The traversal is on the ground(s) that Group II claims is an apparatus that performs the Group I claims’ process and that Group II claims would not place any serious burden on the Examiner.  This is not found persuasive because Group I claims’ is a process of exposing and Group II claims an apparatus, and the claims of the two groups do not share the same technical features such as a pressing device, an etching device etc.  Claims 22-30, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21, and 31, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2015/0336301 (hereinafter referred to as Kobrin).
Kobrin, in [0015], [0016], discloses a lithography process and in [0019]-[0023], [0075]-[0076], [0088], [0093], [0097], discloses the making of a mask, wherein the polymeric film (elastomeric film) (flexible transparent transfer substrate) structure (includes photosensitive layer, two layer of radiation curable polymer) is positioned on the mask cylinder (surface contact)  and patterned via irradiation, wherein the polymeric film includes a photosensitive layer and has an imaging structure (first near-field imaging structure, Kobrin’s multilayer on the cylindrical mask), and thereby form the mask in the flexible transfer substrate.  Kobrin, in [0093]-[0099], discloses that the flexible transfer substrate (PDMS master, elastomeric) is brought into surface contact with a photoresist coated on a substrate  (device substrate) and subjected to a lithographic process (irradiation to light source, followed by developing) so as to form the desired pattern that conforms to that from the master mask (pattern of the mask cylinder).  Kobrin, as discussed in the preceding sentences, disclose a layer to be patterned by surface contact with the mask i.e., curable layer is in surface contact with the cylindrical mask, and is irradiated with light (light source positioned inside the cylindrical mask, reference 712 of figure 7) and the distance between the mask and the curable layer is less than the wavelength used for irradiation (because of being in surface contact) and will inherently and necessarily include the claimed near-field interval (claims 1, 6, 12).  Kobrin, in [0093] discloses that the patterned component of the master (polymer used to fabricate mask from the cylindrical mask) can be polymers that are curable and suggests material compositions that are sensitive in different wavelengths than the irradiation used to pattern the photoresist on the substrate (the photoresist coated on the substrate includes a photoresist material that is coated on the surface of the substrate to be patterned) as disclosed in [0100], wherein the resist is photodecomposable and is sensitive to a wavelength different than the polymers used to form the master mask i.e., the irradiation sources used for the master mask can be of a different wavelength than that used for patterning a photoresist coated substrate (the claimed first and second light source) and inherently suggests the claimed difference in transmittance (claims 2-3, 13, 16). Kobrin, in [0182], discloses that the curable material includes glass (UV polymerizable material includes glass) (claim 4).  Kobrin, in [0179]-[0184], discloses UV sensitive (curable) material that is positioned between layers (claimed between first near-field imaging structures) (claim 5). Kobrin, in [0017], [0190], discloses that the formation of the master mask includes in addition to the curable polymer, a metal layer (monolayer at least on the cylindrical mask i.e., on one side of the curable polymer layer) (claim 7).  Kobrin, in [0161], discloses that the substrate that is to be patterned includes layers that includes metal layers, semiconducting layer and is thereby a multilayered structure (at least on one side of the photoresist, the claimed second near-field imaging structure) (claims 8-9).  Kobrin, in [0011], [0087], [0160], discloses that the master mask uses interference lithography for the patterning process  and the substrate can be patterned via interference lithography (and will inherently include the claimed adjustment to the interference in either the first or second near-field imaging structure) (claims 10, and 31).  Kobrin, in [0083], discloses that the mask cylinder used for patterning the master is transparent to UV (inherently highly transmissive to the second light source) (claim 11).  Kobrin, in [0021],[0130]-[0132], [0137], discloses that the exposure of the master mask includes multiple exposures on the master mask, that are performed successively i.e., after an initial exposure (imprinting, curing), another imprinting is performed (even overlapping the areas previously printed, the imprinting being exposure to light and/or curing), and in [0216], discloses that the curing can be heating (claims 14-15).  Kobrin, in [0139], and [0158], discloses that the patterning of the surfaces whether it is the master mask formation (flexible transparent transfer substrate) of the patterning of the substrate with a photoresist layer, the surfaces can be flat (planar) or curved (claim 17). Kobrin, in figure 3, figure 7, figure 9, figures 12A through C, figures 16, figure 18, discloses the cylindrical template on which the master mask is formed, and a light source within the cylinder to perform the exposure, and the elastomer/polymer layers  on the surface of the cylinder to be patterned to the flexible mask with a pattern, and the rolling of the formed master mask on the substrate coated with the photoresist and its exposure in the same claimed manner as recited in claim 18 (also see [0183], [0184]).  Kobrin, in [0118], [0119], [0128], and [0214], discloses that the elastomeric master mask can be in a sealed component  (disposed in a sealed hollow cylinder), and that the forming of the mask is by the surface contacting of the polymer to the cylindrical mask to form a mold on the cylindrical mask that is a vacuum (i.e., evacuating the air from the inside of the cylinder) (claims 19-21). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 13, 2022.